EXHIBIT UNIT PURCHASE AGREEMENT This Unit Purchase Agreement ("Agreement"), is made and entered into as of the 29th day of January 2010 (the “Effective Date”) by and between GULFSTREAM INTERNATIONAL GROUP, INC., a Delaware corporation (the “Company”) having an executive office located at 3201 Griffin Road, 4th Floor, Fort Lauderdale, Florida 33312; and the Persons who have executed this Agreement on the Purchaser Signature Page (individually, the “Purchaser” and collectively, the “Purchasers”).The Company and each Purchaser is hereinafter sometimes referred to individually as a “Party” and the Company and all Purchasers are hereinafter sometimes referred to collectively as the “Parties.” RECITALS: A.The Company desires to sell units of its equity securities hereinafter described (the “Units”) to the Purchasers to provide the Company with additional working capital. B.The Purchasers are willing to purchase the Units in the maximum amount of $1,500,000, all upon the terms and subject to the conditions hereinafter set forth. C.As a material inducement to cause the Purchasers to enter into this Agreement and purchase the Units, the Company has agreed to enter into this Agreement. NOW, THEREFORE, in consideration of the mutual covenants, agreements, repre­sentations and warranties contained in this Agreement, the Parties hereto agree as follows: DEFINITIONS As used in this Agreement, the following terms shall have the meanings set forth below: “Applicable Law” means any domestic or foreign law, statute, regulation, rule, policy, guideline or ordinance applicable to the Company and its Subsidiaries. “Affiliate” means any one or more Person controlling, controlled by or under common control with any other Person or their affiliate. “Business Day” shall mean any day, excluding Saturday, Sunday and any other day on which national banks located in New York, New York shall be closed for business. “Certificate of Incorporation” shall mean the certificate of incorporation of the Company, as amended to date. “Closing Date” shall, with respect to each Purchaser, be that date on or before the date of expiration of the Offering Period on which such Purchaser shall subscribe to the Units and such subscription shall be accepted by the Company’s execution and delivery of this Agreement. “Common Stock” shall mean the shares of common stock of the Company, $.01 par value per share, that are authorized for issuance pursuant to the Certificate of Incorporation. “Dollar” and “$” means lawful money of the United States of America. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Financial Statements” shall have the meaning as is defined in Section 3.4 of this Agreement. “GAAP” means generally accepted accounting principles in the United States of America as promulgated by the American Institute of Certified Public Accountants and the Financial Accounting Standards Board or any successor Institutes concerning the treatment of any accounting matter. “Knowledge” means the knowledge after reasonable inquiry. “Material Adverse Effect” with respect to any entity or group of entities means any event, change or effect that has or would have a materially adverse effect on the financial condition, business or results of operations of the Company and its Subsidiaries, when taken as a consolidated whole. “National Securities Exchange” means the collective reference to the New York Stock Exchange, the NYSE Amex Exchange, the Nasdaq Stock Exchange, the FINRA OTC Bulletin Board or any other recognized national securities exchange in the United States. “Offeree Questionnaire” means the questionnaire to be executed by each Purchaser in the form of Exhibit A annexed hereto and made a part hereof. “Offering” means the offering of the Units pursuant to this Agreement. “Offering Memorandum” shall mean the confidential private placement memorandum of the Company dated as of November 23, 2009, in the form of Exhibit C annexed hereto and made a part hereof. “Offering Period” shall mean the period that commenced as of the Effective Date and shall expire on February 28, 2010, unless such Offering Period shall be extended by the Company as provided in Section 1.6 below. “Person” means any individual, corporation, partnership, trust or unincorporated organization or a government or any agency or political subdivision thereof. “Purchase Price” shall mean the total purchase price paid by each Purchaser to the Company for all Units sold to such Purchaser; which Purchase Price shall be the product of multiplying (a) the number of Units sold in this Offering, by (b) the Unit Purchase Price. “Placement Agent” means . “Registration Rights Agreement” means the registration rights agreement between the Company and each Purchaser in substantially the form of Exhibit D annexed hereto and made a part hereof. “Shares” means the collective reference to (a) the Common Stock included in the Units, and (b) the Warrant Shares. -2- “Subsidiary” of any Person means another Person, an amount of the voting securities, other voting ownership or voting partnership interests of which is sufficient to elect at least a majority of its Board of Directors or other governing body (or, if there are no such voting interests, 50% or more of the equity interests of which) is owned directly or indirectly by such first Person. “Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means the collective reference to: (i) any income, alternative or add-on minimum tax, gross receipts tax, sales tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license tax, withholding tax, payroll tax, employment tax, excise tax, severance tax, stamp tax, occupation tax, property tax, environmental or windfall profit tax, custom, duty or other tax, impost, levy, governmental fee or other like assessment or charge of any kind whatsoever together with any interest or any penalty, addition to tax or additional amount imposed with respect thereto by any governmental or Tax authority responsible for the imposition of any such tax (domestic or foreign); (ii) any liability for the payment of any amounts of the type described in clause (i) above as a result of being a member of an affiliated, consolidated, combined or unitary group for any Taxable period, and (iii) any liability for the payment of any amounts of the type described in clauses (i) or (ii) above as a result of any express or implied obligation to indemnify any other person. “Tax Return” means any return, declaration, form, claim for refund or information return or statement relating to Taxes, including any schedule or attachment thereto, and including any amendment thereof. “Transaction Documents” means the collective reference to this Agreement, the Offeree Questionnaire, the Warrant, the Registration Rights Agreement and the Offering Memorandum. “Units” means a minimum of $1,000,000 and a maximum of $1,500,000 of Common Stock and Warrants of the Company offered pursuant to this Agreement; each Unit to consist of (a) one share of Common Stock, and (b) a Warrant to purchase three-quarters (0.75) of a share of Common Stock. “Unit Purchase Price” shall mean the purchase price for each Unit offered hereby which shall be calculated in accordance with Section 1.1(c) of this Agreement. “Warrant” or “Warrants” means the individual or collective reference to the warrant to purchase shares of Common Stock of the Company that are included in each of the Units, and in the form of Exhibit B annexed hereto and made a part hereof. “Warrant Shares” means the shares of Common Stock that are issuable upon exercise of the Warrants -3- ARTICLE I PURCHASE AND SALE OF THE UNITS Section 1.1Purchase and Sale of Units. (a)Terms of the Unit.Upon the terms and conditions set forth in this Agreement, the Company is Offering Units to each Purchaser consisting of (i) one (1) share of the Common Stock of the Company, and (ii) a Warrant to purchase three-quarters (0.75) of a share of Common Stock of the Company. (b) Maximum Dollar Amount of Units.A maximum amount of $1,500,000 of Units will be sold in the Offering during the Offering Period, subject to increase as provided in Section 1.6(a) below. (c) Unit Purchase Price.
